Case 20-15173-RAM Doc 118-2 Filed 07/14/20 Pagelof1

Prepared by and return to:
William H. Strop, Esq.
Becker & Poliakoff, P.A.

1 E. Broward Blvd., Ste. 1800
Fort Lauderdale, FL 33301

TO: Johns Creek Remodeling, LLC

Attn: Dacia Russell

10360 Medlock Bridge Rd., Suite F
Johns Creek, GA 30097

RECORDED IN OFFICIAL RECORDS
INSTRUMENT # 3266069 1 PG(S)
June 2 2020 @1:43:57 PM
k_ 4787 Page 417
JK. Jess Peay. ESQ. Clerk Of Court
ALAGHUA COUNTY, Florida

NAY A AA A

NOTICE OF CONTEST OF LIEN

You are notified that the undersigned contests the claim of lien filed by you on June 15,

2020, and recorded in Book 4785, Page 258, of the public records of Alachua County, Florida, and

that the time within which you may file suit to enforce your lien is limited to 60 days from the date

of service of this notice.

june /¥. 2020.

13352440v.4 RI 1069/373791

MIDTOWN CAMPUS PROPERTIES, LLC

f
f
/

By a/
Scar A. Boge Marfager
2 NW Avenue, Suite 550

Coral Gables, FL 33126

.
CERTIFICATE OF SERVICE,

| HERESY CERTIFY thet a of the
was fumished by U.S, Regeln Mab Ceriied Mal Pease

 
